         Case 2:20-cv-02469-JWB-JPO Document 1 Filed 09/24/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

FAYE HILL JACKSON

         Plaintiff,

v.                                                 Case No.
WAL-MART STORES EAST, L.P.,
d/b/a Wal-Mart Stores East I, L.P.,
and WALMART, INC.

         Defendants.

                            DEFENDANTS’ NOTICE OF REMOVAL

         Defendants Wal-Mart Stores East, L.P., d/b/a Wal-Mart Stores East I, L.P. and Walmart,

Inc. (“Defendants”), with full reservation of all defenses, objections, and exceptions, including but

not limited to service, jurisdiction, venue, and statute of limitations, remove the above-captioned

action from the District Court of Johnson County, Kansas to the United States District Court for

the District of Kansas at Kansas City, Kansas pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In

support, Defendants state the following:

I.       THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         1.      This action is presently pending in the District Court of Johnson County, Kansas

under case number 2020-CV-03552 (“Action”). The Petition was filed by Plaintiff Faye Hill

Jackson (“Plaintiff”) on or about August 20, 2020.

         2.      Plaintiff served Defendants via certified mail on August 28, 2020. Defendants have

not answered Plaintiff’s Petition in the Action.

         3.      Pursuant to 28 U.S.C. § 1446(b), Defendants have 30 days from the receipt of the

Summons and Petition to seek removal of the action to this Court. Accordingly, this Notice of

Removal is timely filed.


                                                   1
4828-6582-4715
         Case 2:20-cv-02469-JWB-JPO Document 1 Filed 09/24/20 Page 2 of 4




         4.      As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

District Court of Johnson County, Kansas are attached as Exhibit A.

         5.      In accordance with 28 U.S.C. § 1446(d), Defendants are filing a written notice of

this removal with the Clerk of District Court of Johnson County, Kansas. A copy of this Notice

of Removal and the written notice of the same are also being served upon Plaintiff.

II.      DIVERSITY JURSIDICTION EXISTS

         6.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because the amount in controversy, exclusive of interest and costs, is alleged by Plaintiff to exceed

the sum of $75,000, and there is complete diversity of citizenship between Plaintiff and

Defendants. Thus, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.

a.       The Parties are Completely Diverse

         7.      Plaintiff states in her Petition that she is a resident of the State of Missouri. (See

Ex. A, ¶ 1.) Accordingly, Plaintiff is a citizen of Missouri.

         8.      Defendant Wal-Mart Stores East, L.P. is, and was at the time the Petition was filed

and the case removed to this Court, a limited partnership organized and existing under the laws of

the State of Delaware, with its principal place of business in the State of Arkansas. Defendant

Wal-Mart Stores East is a Delaware limited partnership of which WSE Management, LLC is the

general partner and WSE Investment, LLC is the limited partner. The sole member of WSE

Management, LLC and WSE Investment, LLC is Walmart Stores East, LLC (f/k/a Walmart Stores

East, Inc.), an Arkansas limited liability company whose parent company is Walmart Stores, Inc.

The principal place of business of each of the foregoing entities is Bentonville, Arkansas.

Accordingly, Wal-Mart Stores East, L.P. is a citizen of Delaware and Arkansas for the purposes

of diversity jurisdiction.



                                                   2
4828-6582-4715
         Case 2:20-cv-02469-JWB-JPO Document 1 Filed 09/24/20 Page 3 of 4




         9.      Walmart, Inc., is, and was at the time Plaintiff’s Petition was filed and the case

removed to this Court, a corporation organized and existing under the laws of the state of Delaware

with its principal place of business in Bentonville, Arkansas. See Exhibit B, Record Information

from Arkansas Secretary of State. Accordingly, Defendant Walmart, Inc. is a citizen of Delaware

and Arkansas for the purposes of determining this Court’s subject matter jurisdiction. See

28 U.S.C. § 1332(c).

b.       The Amount in Controversy Requirement is Satisfied

         10.     The amount in controversy regarding Plaintiff’s claims for damages is alleged to

exceed $75,000. In Paragraph 7 of her Petition, Plaintiff asserts a general negligence claim against

Defendants and asserts that she suffered damages “in excess of $75,000.00.” Ex. A, ¶ 28.

         11.     Based on the allegations asserted by Plaintiff, Defendants believe in good faith that

the amount in controversy exceeds $75,000.00. Kansas law requires plaintiffs to plead a specific

sum of damages. See K.S.A. 60-208(a)(2). Plaintiff has done so here and alleges an amount

greater than $75,000.00.

         12.     Accordingly, based on a preponderance of the evidence, more than $75,000.00 is

in controversy, and therefore the amount-in-controversy requirement of 28 U.S.C. § 1332(a) has

been met.

         WHEREFORE, Defendants respectfully remove this action from the District Court of

Johnson County, Kansas to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Should any

question arise as to the propriety of this removal, Defendants respectfully request an opportunity

to provide briefing and oral argument.

         ///




                                                   3
4828-6582-4715
         Case 2:20-cv-02469-JWB-JPO Document 1 Filed 09/24/20 Page 4 of 4




Dated: September 24, 2020                        /s/ Anna M. Berman
                                                 Anna M. Berman              KS #24519
                                                 Isaac W. Straub             KS #28430
                                                 KUTAK ROCK LLP
                                                 2300 Main Street, Suite 800
                                                 Kansas City, MO 64108
                                                 Telephone: (816) 960-0090
                                                 Facsimile: (816) 960-0041
                                                 anna.berman@kutakrock.com
                                                 isaac.straub@kutakrock.com
                                                 ATTORNEYS FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 24th day of September, 2020, a true and correct
copy of the foregoing was filed via the Court’s electronic filing system and a copy was sent via
electronic mail to:

                 Cooper S. Mach
                 The Popham Law Firm, P.C.
                 712 Broadway, Suite 100
                 Kansas City, MO 64105
                 cmach@pophamlaw.com
                 ATTORNEY FOR PLAINTIFF

                                                 /s/ Anna M. Berman
                                                 ATTORNEY FOR DEFENDANTS




                                                 4
4828-6582-4715
